Citation Nr: 0315944	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 decision by the 
RO which denied service connection for PTSD.  

In September 2002, the Board denied the claim, and the 
veteran appealed to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In February 
2003, the Court granted a joint motion to vacate and remand 
the September 2002 Board decision in light of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  


REMAND

As a result of the order of the Court, the Board has been 
directed to remand the appeal in order to assist the veteran 
in the development of his claim consistent with VCAA and the 
holding in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran asserts that he accidentally killed two women 
with a 2 1/2 ton truck in or near the village of Vung Tau (or 
Vung Thu) in April or May 1970.  A statement from a fellow 
soldier indicated that the town was 50 to 75 miles east of 
Long Binh, and that the incident occurred in late February or 
early March 1970.  He reported that the veteran was "locked 
up" overnight by the Vietnamese Military Police and that he 
was released to the custody of his company commander and 
First Sergeant the next day.  On review of the evidentiary 
record, it appears that no development has been undertaken to 
confirm this incident.  

In a May 2002 statement, the veteran indicated that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  "Part of the Secretary's obligation is to review 
a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998). A copy of 
the administrative decision and all medical records relied 
upon to award the benefits should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

In order to ensure proper compliance with the law, applicable 
regulations, and precedent decisions of the Court, the Board 
finds that additional development of the evidentiary record 
is required.  Accordingly, the case is REMANDED to the RO for 
the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are complied 
with.  

2.  The RO should take appropriate steps 
to contact the veteran and request, once 
again, that he furnish a detailed 
description of the specific traumatic 
incident(s) which produced the stress 
that resulted in his claimed PTSD, 
including the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Emphasis should be placed on all 
incidents which the veteran now 
reexperiences as alleged stressors.  Of 
particular interest, he should provide 
detailed information concerning the truck 
accident, including whether an accident 
report was completed, whether these 
incidents were reported to military 
personnel, and whether any disciplinary 
action taken.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated him for any psychiatric 
problems, including PTSD since his 
discharge.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  

4.  The RO should obtain from the SSA the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

5.  Upon completion of the above stressor 
development, the information, if 
sufficiently detailed, and a copy of the 
veteran's service personnel records 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of any identified 
incident(s).  

6.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressor in service.  The RO 
must specify exactly which stressor or 
stressors in service, if any, it has 
determined are established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

7.  The veteran should then be afforded a 
VA psychiatric examination to determine 
if he has PTSD which is related to a 
confirmed stressor in service.  The 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist for review, and the 
psychiatrist should indicate for the 
record that the file was reviewed.  All 
appropriate testing necessary to arrive 
at a diagnosis should be performed in 
connection with this examination.  If 
PTSD is identified, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the disorder 
had its onset in service or was otherwise 
related to military service.  The 
examiner should describe the findings in 
detail and provide a complete rationale 
for all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

8.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner responded to all questions 
posed.  In addition, the RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the VCAA and 
the implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002).  

10.  After the requested development has 
been completed, the RO should again 
review the claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


